Citation Nr: 0519685	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  03-16 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased compensable rating for status 
post Hepatitis A, to include the question of whether the RO's 
action reducing a 10 percent rating to noncompensable was 
proper. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to February 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2002 rating 
decision of the Regional Office (RO) of the Department of 
Veterans Affairs (VA) in San Juan, the Commonwealth of Puerto 
Rico, which implemented a proposal to reduce the disability 
rating assigned for the veteran's service-connected status 
post Hepatitis A from 10 percent to 0 percent 
(noncompensable).  


FINDINGS OF FACT

1.  The disability rating for the veteran's service-connected 
status post Hepatitis A had been in effect for less than five 
years at the time it was reduced.

2.  At the time of the reduction in rating in 2002, there was 
objective evidence demonstrating improvement in the veteran's 
liver condition to the extent that it was asymptomatic.


CONCLUSION OF LAW

The reduction of the veteran's disability rating for status 
post Hepatitis A from 10 percent to 0 percent 
(noncompensable) was warranted; the liver condition did not 
meet the requirements for a compensable rating.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.44, 4.2, and 4.114, 
Diagnostic Code 7345 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Resumption of a Higher Rating

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991). Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1 and 4.2 (1999); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  

When any change in evaluation is to be made, the rating 
agency should assure itself that there has been an actual 
change in the conditions, for better or worse, and not merely 
a difference in thoroughness of the examinations or in use of 
descriptive terms.  38 C.F.R. § 4.13.

A.  Procedural Propriety of the Reduced Rating

Congress has provided that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  
The United States Court of Appeals for Veterans Claims (the 
Court) has consistently held that when an RO reduces a 
veteran's disability rating without following the applicable 
regulations, the reduction is void ab initio.  See Greyzck v. 
West, 12 Vet. App. 288, 292 (1999) and cases cited therein.

Prior to reducing a disability rating, VA is required to 
comply with several general VA regulations applicable to all 
rating-reduction cases, regardless of the rating level or the 
length of time that the rating has been in effect.  See 38 
C.F.R. §§ 4.1, 4.2, 4.10 (1999); Brown v. Brown, 5 Vet. App. 
at 413, 420 (1993).  These provisions impose a clear 
requirement that VA rating reductions be based upon review of 
the entire history of the veteran's disability.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such 
review requires VA to ascertain, based upon review of the 
entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations.  Thus, in any rating-
reduction case not only must it be determined that an 
improvement in a disability has actually occurred but also 
that that improvement actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.  Id.

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections, set forth in 38 C.F.R. § 
3.344 (2002).  That section provides that rating agencies 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
However, the provisions of 38 C.F.R. § 3.344(c) specify that 
these considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have 
not become stabilized and are likely to improve.  Therefore, 
reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant a reduction in rating.

Generally, when reduction in the evaluation of a service-
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons. The beneficiary must be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefor.  The beneficiary must be 
given 60 days for the presentation of additional evidence to 
show that compensation payments should be continued at the 
present level. 38 C.F.R. § 3.105(e) (2002).

In general, when there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2002). 

The Court has specified the burden of proof with respect to 
ratings reductions claims:  

Because the issue in this case is whether the RO was 
justified
in reducing the veteran's 30% rating, rather than 
whether the 
veteran was entitled to "reinstatement" of the 30% 
rating, 
the Board was required to establish, by a preponderance 
of 
evidence and in compliance with 38 C.F.R. § 3.344(a), 
that a rating reduction was warranted. 

See Brown v. Brown, 5 Vet. App. 413, 421 (1993); see also 
Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

In this case, the RO issued a rating decision in July 2002 
that proposed the reduction in the disability rating for the 
veteran's service-connected liver condition.  The veteran was 
advised of the proposed reduction on July 27, 2002.  In 
response, he requested a personal hearing.  He withdrew his 
request for a hearing and requested a VA examination in a 
personal statement in October 2002.  The veteran also 
submitted various pieces of evidence.  The RO issued a rating 
decision in October 2002, implementing the proposed 
reduction, notified the veteran of the action by letter dated 
the same month, and assigned an effective January 1, 2003 for 
the reduced rating.  

The regulation provides that the effective date of the 
reduction is the last day of the month in which a 60-day 
period from notice of the reduction expires.  See 38 C.F.R. 
§ 3.105(e) (2002).  The veteran was notified of the reduction 
on October 28, 2002, and the 60-day period expired at the end 
of December 2002.  Accordingly, making the reduction 
effective from January 1, 2003 was proper under the 
regulation.

As discussed above, for ratings in effect for five years or 
more, there are specific requirements that must be met before 
VA can reduce a disability rating.  See 38 C.F.R. § 3.344.  
However, 38 C.F.R. § 3.344(c) limits the applicability of 
that regulation to ratings that have been in effect for five 
years or more.

The appropriate dates to be used for measuring the five-year 
time period, according to VA regulation, are the effective 
dates, i.e., the date that the disability rating subject to 
the reduction became effective is to be used as the beginning 
date and the date that the reduction was to become effective 
is to be used as the ending date.  Brown v. Brown, 5 Vet. 
App. 413, 417-18 (1993).  

In the March 2001 RO rating decision, the veteran was 
assigned the 10 percent disability rating for his status post 
Hepatitis A effective from June 23, 2000.  Therefore, when 
his rating was reduced effective as of January 1, 2003, it 
had been in effect for less than five years, and the 
provisions of 38 C.F.R. § 3.344 do not apply.  

In this case, then, the RO properly applied the regulations 
regarding the procedure for reductions in ratings.  The 
question that remains is whether the evidence on which the 
reduction was based supported the reduction.

B.  Whether the Evidence Supported the Reduced Rating

At the time of the reduction to a 0 percent (noncompensable) 
evaluation, the veteran's service connected status post 
Hepatitis A was rated under 38 C.F.R. § 4.114 Diagnostic Code 
7345 (2002).  Under DC 7345, a 0 percent evaluation is 
warranted for chronic liver disease without cirrhosis 
(including hepatitis B, chronic active hepatitis, autoimmune 
hepatitis, hemochromatosis, drug induced hepatitis, etc., but 
excluding bile duct disorders and hepatitis C) that is 
nonsymptomatic.

A 10 percent evaluation is warranted for chronic liver 
disease without cirrhosis: intermittent fatigue, malaise, and 
anorexia, or; incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, athralgia, and 
right upper quadrant pain) having a total duration of at 
least one week, but less than two weeks, during the past 12-
month period.  Id.  

As discussed by the Board above, the Court in Brown, 5 Vet. 
App. at 421, made it clear that a reduction in the veteran's 
disability rating would have to have been supported by a 
preponderance of the evidence.  The Board is required to 
ascertain, based upon review of the entire record, whether 
the evidence reflects an actual change in the disability, 
whether the examination reports reflecting such change are 
based upon thorough examination, and whether any improvement 
actually reflects improvement in the veteran's ability to 
function under the ordinary conditions of life and work.  See 
Brown, 5 Vet. App. at 420-421.

The Board has reviewed the history of the severity of the 
veteran's status post Hepatitis A.  A 10 percent rating was 
assigned effective as of June 23, 2000.  At that time, a VA 
Liver, Gall Bladder, and Pancreas examination report dated in 
August 2000 showed that the veteran complained of low 
abdominal pain, fatigue, weakness, depression and anxiety.  
The veteran was under psychiatric treatment.  The examiner 
noted tenderness to palpation at the right lower quadrant of 
the veteran's abdomen and icteric sclerae in the veteran's 
eyes.

More recently, the relevant evidence of record includes a 
report from Dr. González Colón dated in May 2002; a VA Liver, 
Gall Bladder, and Pancreas examination report from June 2002; 
and a report from Dr. González Colón dated in September 2002.

Dr. González Colón's May 2002 report showed "refer past 
history of liver disease back to Korea conflict.  [....]  Also 
was said to have hemorrhoids and fatty liver by sonogram."  
He gave the veteran assessments of: colonic diverticulosis; 
colonic polyposis; hemorrhoids; hiatal hernia with reflux; 
gastritis reflux type; and fatty liver with past history of 
hepatitis "while at Korea conflict."

The VA Liver, Gall Bladder, and Pancreas examination report 
from June 2002 showed continued complaints of low abdominal 
discomfort, pain at times, as well as complaints of 
occasional weakness, though not serious.  The examiner also 
said the veteran's sonogram showed some fatty infiltration of 
the liver.  The veteran's liver function tests, however, were 
normal upon examination.  The examiner specifically noted 
that, "At present, he has no current symptoms of liver 
disease."

The September 2002 report from Dr. González Colón shows that 
the veteran referred to right upper quadrant pain, malaise, 
and weakness, and wanted these conditions to be included in 
his summary.  Dr. González Colón agreed to add them as 
addenda to a previous report.  Finally, Dr. González Colón 
gave the veteran an assessment of diverticulosis colon with 
recurrent diverticulitis; non-specific colitis related to 
diverticulosis colon; hemorrhoids; hiatal hernia with reflux; 
gastritis reactive; fatty liver; hypertension; benign 
prostate hypertrophy; osteoarthritis; and neuropsychiatric 
condition with stress component that aggravates the veteran's 
GI condition.

Crucially, the current rating must reflect the current 
severity of the service-connected condition.  In the August 
2000 examination the veteran's abdomen was tender on 
palpation and he exhibited icteric sclerae.  He also 
complained of low abdominal pain, fatigue, weakness, 
depression and anxiety.  The record since that time shows a 
number of GI disorders including diverticulosis of the colon 
with recurrent diverticulitis, non-specific colitis related 
to diverticulosis of the colon, hemorrhoids, hiatal hernia 
with reflux, gastritis reactive, and a neuropsychiatric 
condition with stress component that aggravates the veteran's 
GI condition.  See Examination Report from Dr. González Colón 
dated in September 2002.  The record since 2000 is devoid of 
such symptoms as tenderness on palpation of the abdomen and 
icteric sclerae.  The veteran's liver function was found to 
be normal in the June 2002 VA Liver examination, and the 
examiner specifically found that there were no current 
symptoms of liver disease.  It is also noteworthy that no 
recent examination has assessed the veteran with status post 
Hepatitis A.  By 2002 the veteran's overall level of 
disability from his status post Hepatitis A had therefore 
objectively improved to the point where it was nonsymptomatic 
in that his liver function was normal, his abdomen was no 
longer tender, he no longer presented icteric sclerae, and he 
was not exhibiting any symptoms of liver disease.  His 
persistent complaints of abdominal pain were never related to 
liver disease, and may be explained by his numerous other 
gastrointestinal conditions.

To summarize, looking at the medical history of the veteran's 
Hepatitis A, the record shows a verifiable reduction in 
symptomatology since the veteran's evaluation was increased 
to 10 percent in 2000.  Essentially, the symptoms of the 
veteran's status post Hepatitis A have improved to the extent 
that the reduced disability rating is warranted as the 
condition no longer met the requirements for a compensable 
rating under the appropriate diagnostic code..

The Board recognizes the veteran's statements that his 
condition has not improved.  In this case, however, the 
medical evidence before the Board indicates that the 
veteran's liver functions are normal, that his abdomen is not 
tender on palpation, and that there are no current symptoms 
of liver disease.  That the veteran's status post Hepatitis A 
is essentially asymptomatic is reflected in the reduced 
rating.

In short, the Board finds that a preponderance of the 
evidence is against restoration of the 10 percent disability 
evaluation which was assigned effective June 23, 2000.   For 
the reasons given above, the evidence showed clear 
improvement in the severity of the veteran's service-
connected disorder.  In light of the objective findings shown 
on the June 2002 VA examination and the May and August 2002 
reports from Dr. González Colón, there is no benefit of the 
doubt that can be resolved in the veteran's favor.  
Accordingly, the preponderance of the evidence supported the 
reduction in the veteran's disability rating from 10 percent 
to 0 percent (noncompensable), effective from January 1, 
2003.  

II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a rating decision sent to the veteran 
in March 2001, a Duty to Assist letter sent to the veteran in 
April 2002, letters accompanying rating decisions sent to the 
veteran in July and October 2002, and a statement of the case 
sent to the veteran in May 2003.  Since the contents of that 
decision, letters, and statement of the case fully provided 
notice of elements (1), (2), and (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

With respect to element (4), the Board notes that the RO's 
July and October 2002 letters told the veteran that he may 
submit additional evidence to support his claim.  In 
addition, he was supplied with the complete text of the new 
38 C.F.R. § 3.159(b)(1) by way of a May 2003 statement of the 
case (SOC).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the veteran by obtaining his 
available service, VA and non-VA medical records.  The 
veteran has been afforded medical VA examinations.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Entitlement to a compensable rating, to include restoration 
of a 10 percent disability rating for status post Hepatitis 
A, is denied.



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


